Citation Nr: 1536878	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  10-01 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for residuals of head injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Moshiashwili, Associate Counsel








INTRODUCTION

The Veteran served on active duty from September 1985 to January 1987.

This case comes before the Board of Veterans' Appeals (Board) from a May 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied the benefits sought on appeal.

In June 2010, the Veteran was afforded an in-person hearing before the undersigned Veterans Law Judge (VLJ). Thereafter, in September 2012, the Board remanded the Veteran's claim for additional development. Once that development was complete, the RO issued a supplemental statement of the case (SSOC) denying the claim again. The case is now before the Board for further appellate consideration.


FINDING OF FACT

The probative evidence shows that the Veteran's current psychiatric disorders and any other claimed residuals of an head injury are not related to service or any event of service.


CONCLUSION OF LAW

The criteria for service connection for residuals of head injury are not met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303.



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
 
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).
 
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed.Cir.2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's notice requirements were satisfied by an October 2008 letter which advised the Veteran of the criteria for establishing service connection.  The letter was sent prior to the initial adjudication of the Veteran's claim in May 2009.

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, post-service VA and private treatment records, Social Security records, and lay statements.

The VA provided the Veteran with an examination in May 2009.  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this case, the examiner stated that he could not opine without resorting to speculation.  The Board considered this inadequate and ordered a new examination on remand.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (An examiner's statement that he cannot provide an opinion without speculation is inadequate unless the examiner provides a rationale for that statement.)

Consequently, the claim was remanded by the Board for additional development in September 2012.  There has been substantial or full compliance with the Board's remand directives, insofar as VA has requested additional treatment records and Social Security records. D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  It is observed that the Veteran's Social Security records have been received, as well as additional requested private treatment records.

Subsequently, VA attempted to schedule the Veteran for a new examination in October 2012, as directed by the Board.  Mail sent to the Veteran's listed residence was returned as undeliverable, and his listed phone number is reported as a wrong number.  In February 2013 the RO again attempted to schedule this examination, sending mail to two different listed addresses and three different phone numbers.  However, those attempts to contact the Veteran were been unsuccessful.  The Veteran has an affirmative duty to provide VA with a current mailing address, and despite not doing so, VA has made efforts to obtain this information.  Accordingly, no further attempts to reach the Veteran are warranted.  See Olson v. Principi, 3 Vet. App. 480 (1992) (holding that VA's "?duty to assist is not always a one-way street'; nor is it a blind alley," quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)).

VA provided the Veteran with a hearing before the undersigned VLJ in June 2010.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

For the foregoing reasons, the Board concludes that the VA has made all reasonable efforts to obtain evidence necessary to substantiate the appellant's claims.  Consequently, no further assistance to the appellant with the development of evidence is required.

Service Connection for Residuals of Head Injury

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  'Service connection' means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.
 
Establishing direct service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

The Veteran contends in his October 2008 claim that he has residuals from a head injury in service, including mental issues and stitches.  After reviewing the record, the Board notes that the Veteran additionally has several scars on his head.  Since these could also be "residuals of head injury," the Board will examine that possibility as well.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.) 

As an initial matter, the Board observes that the Veteran was originally examined in May 2009, but that examination was inadequate.  The examiner stated that, in the decade post-injury, the Veteran's cognitive skills "must have been quite good" and went on to assert the general principle that "TBI symptoms do not get worse after stabilizing in the near term."  However, the examiner concluded by stating "I do not feel that it is reasonable to assign any of his . . . TBI symptoms on the military assault, unless a licensed VA psychiatrist is willing to make that connection." (Emphasis added.) Therefore, the case was remanded, among other reasons, to allow for a re-examination to include a VA psychiatrist. 

The Board must proceed without the benefit of that examination.  In spite of VA's numerous attempts to contact the Veteran, the Veteran did not keep VA apprised of  his whereabouts, and did not appear for re-examination.  Additionally, no good cause for his action or inaction has been received by VA.  Therefore the Board will examine the existing evidence of record.  38 C.F.R. § 3.655(b) ("When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.") 

At the outset, it is noted that the Veteran satisfies the first two prongs of the test for service connection.  First, the Veteran has current disability.  The record contains diagnoses of paranoid schizophrenia, bipolar disorder, a mood disorder, and cluster-B personality disorder with anti-social and borderline traits.  (See, e.g., Veteran's VA examination in May 2009.)

Second, the Veteran sustained an in-service injury.  Service records show that on April 24, 1986, the Veteran defended himself in a fight with another servicemember.  See Report of Investigation, June 23, 1986.  The narrative summary section of the hospital clinical report from the time of the Veteran's discharge on April 28 shows that the Veteran was knocked unconscious, with no fractures but some facial swelling and a laceration to his head which required sutures.  He also complained of headaches.  He underwent "serial neurological checks."  No neurological abnormalities were found except for the results of intoxication, which "improved through the day as his blood alcohol level decreased."  The in-service clinician noted that the Veteran was in "satisfactory condition."  On April 29, the Veteran reported dizziness and headaches, and on May 30, the clinician observed "some problems remembering certain things after injury, OK now."  For the remainder of his service, until January 1987, there are no additional reports of any symptoms related to the injury.  His separation examination in November 1986 showed his head as being normal and reported no sequelae from his head injury.

The Board observes that the Veteran has reported some pre-service head trauma.  However, because the Board acknowledges that there is an in-service injury, the presumption of soundness need not be rebutted.  See Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed.Cir.2009) (The presumption of soundness relates to the second requirement-the showing of in-service incurrence.)

However, the most probative evidence of record shows no evidence of a nexus between the Veteran's current disability and the in-service injury.  The only evidence suggesting a nexus is the Veteran's own testimony, which the Board does not find credible.  Other medical evidence in the record specifically weighs against there being a connection between the in-service injury and his current disability.

The Veteran's Credibility

The Veteran asserted, in his June 2010 hearing, that he began hearing voices almost immediately after he returned from the hospital in April 1986, and did not mention anything because he was afraid of being discharged or hospitalized.  However, the Veteran's statement is not credible, as it is inconsistent with other objective evidence of record. 

Specifically, in his May 2009 examination, the Veteran described to a VA examiner an assault by multiple assailants, leading to him being laid up in bed for weeks.  This is not in agreement with the contemporaneous descriptions of the incident. In an August 2009 TBI questionnaire, the Veteran stated that he was exposed to multiple blasts, causing him a range of injuries, during his time in service.  According to the questionnaire, these blasts happened in the barracks, less than three feet away from him, and the date he gives for the occurrence is seven months after his discharge from service.  Also, there is no indication in the Veteran's service medical records that he received any such injury.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (quoting United States v. Robinson, 544 F.2d 110, 114 (2d Cir.1976) as recognizing the widely held view that '[t]he absence of a record of an event which would ordinarily be recorded gives rise to a legitimate negative inference that the event did not occur' (emphasis added)); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Kahana, 24 Vet. App. at 440 (Lance, J., concurring) (citing to the Federal Rules of Evidence for the proposition that 'the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded').

Further, the Veteran does not report hearing voices in his VA or private treatment records until almost twenty years after service.  See, Idaho Department of Corrections treatment summary from October 2004.  He expressly denied hearing auditory hallucinations in hospital records from March 1999 and August 2001.

The records establish that the Veteran's description of his own history is inconsistent, and is often contradicted by contemporaneous records.  Therefore, the Board does not find the Veteran's statements credible.

Evidence Pertaining to Nexus

Additionally, the objective evidence of record weighs against the Veteran's claim.  The Veteran's medical reports repeatedly suggest that his mental illness either does not have a physical origin, or if it does, originated with a head trauma outside of service.  As previously noted, VA attempted to schedule the Veteran for a VA examination.  The Veteran failed to appear however.  Therefore, there is no probative or persuasive evidence of record creating a nexus between the Veteran's claimed residuals of a head injury and service or any event of service.  In fact, the Veteran's May 2009 VA examiner stated that, immediately post-service, the Veteran did not show neurological problems, and that TBI does not show a pattern of long-term deterioration after short-term stabilization.  It is noted that a report's insufficiency to establish service connection does not remove evidentiary value from the findings therein.  Hogan v. Peake, 544 F.3d 1295, 1298 (Fed.Cir.2008).
Moreover, repeated examinations have shown that there is no indication of his illness having its origin in lasting physical damage from the in-service assault.  A clinician examining the Veteran in November 2003 as part of his intake to Hospital South in Idaho states that a routine physical examination gives no evidence of a physical etiology for the paranoid schizophrenia with which the admitting psychiatrist diagnosed him. 

The Board is cognizant that in October 2004, a doctor for the Idaho Department of Correction medical services found that there may be "organic damage" present.  However, the doctor related this possible damage to head trauma which took place outside of the Veteran's dates of service. 

The Veteran's statements that those problems originated from his in-service injury are not credible, and are outweighed by the objective evidence of record suggesting the opposite.  The Board finds that the evidence weighs against the Veteran's claim and is not in equipoise.  The benefit-of-the-doubt doctrine does not apply. 

Scars

The Board must bring up all potential claims which are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the Veteran has two scars on his forehead, including one in a location similar to the location of an injury from his in-service assault.  Mention of these scars does not appear on either his intake or separation examinations, but they are mentioned on a medical examination from 30 May 1986. 

However, there is no indication - and the Veteran does not allege - that his scar is a result of the in-service assault, and scars are capable of lay observation.  Absent such an allegation or additional evidence, there is no nexus between his current scars and his in-service injury. 



ORDER

Service connection for residuals of head injury is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


